894 N.E.2d 504 (2008)
In the Matter of Dale J. STARKES, Applicant.
No. 66S00-0002-DI-120.
Supreme Court of Indiana.
January 11, 2008.

ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
This Court suspended Applicant from the practice of law for a period of 18 months beginning November 28, 2001. See In re Starkes, 756 N.E.2d 964 (Ind. 2001). Applicant filed a petition for reinstatement on May 18, 2004, and on May 18, 2005, the Court entered an order reinstating Applicant subject to the condition that his trust account be monitored by a Certified Public Accountant for a period of two years from the date of his reinstatement and that monitoring reports be filed with the Commission on a quarterly basis during that time.
Applicant filed an "Application for Termination of Probation" and supporting affidavit on November 14, 2007, asserting he has complied with the terms of his probation and requesting termination of his probation. The Commission filed no objection.
Being duly advised, the Court GRANTS the Application and ORDERS Applicant be released from disciplinary probation and fully reinstated to the practice of law in this State, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to Applicant or Applicant's attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.